***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. KENYON JOSEPH
                 (AC 41379)
                        Lavine, Devlin and Bear, Js.

                                  Syllabus

Convicted of the crime of assault of public safety personnel arising out of
   an incident in which the defendant struck a correction officer, the
   defendant appealed to this court. During the trial, the defendant asserted
   an affirmative defense of mental disease or defect. Both the state and
   the defendant offered testimony from expert witnesses who conducted
   separate competency evaluations of the defendant. The defendant’s
   expert witness presented testimony that the defendant lacked the capac-
   ity to control his behavior in accordance with the law, while the state’s
   expert witness testified that the defendant was capable of controlling
   his behavior. On appeal, the defendant claimed that the jury’s rejection
   of the affirmative defense of mental disease or defect was not reasonably
   supported by the evidence and that the jury improperly disregarded his
   expert witness’ conclusion that he lacked the substantial capacity to
   conform his conduct within the law. Held that the defendant could not
   prevail on his claim that the jury’s rejection of his affirmative defense
   of mental disease or defect was not reasonably supported by the evi-
   dence, as the jury was entitled to accept or reject the expert testimony
   presented at trial; the defendant’s claim that the jury was obligated to
   accept his expert witness’ testimony and that its failure to do so consti-
   tuted reversible error was unavailing because the jury, as the finder of
   fact, was the sole arbiter of the credibility of the witnesses, and the
   defendant failed to demonstrate any basis on which to overturn the
   jury’s determination of the credibility of the expert witnesses.
         Argued October 7—officially released December 3, 2019

                            Procedural History

   Substitute information charging the defendant with
the crime of assault of public safety personnel, brought
to the Superior Court in the judicial district of New
London at Norwich, geographical area number twenty-
one, and tried to the jury before the court, Jongbloed,
J.; verdict and judgment of guilty, from which the defen-
dant appealed to this court. Affirmed.
  Peter G. Billings, assigned counsel, for the appel-
lant (defendant).
   Linda F. Currie-Zeffiro, assistant state’s attorney,
with whom, on the brief, were Michael L. Regan, state’s
attorney, and Thomas DeLillo, senior assistant state’s
attorney, for the appellee (state).
                           Opinion

   DEVLIN, J. The defendant, Kenyon Joseph, appeals
from the judgment of conviction, rendered after a jury
trial, of assault of a correction officer in violation of
General Statutes § 53a-167c (a).1 On appeal, the defen-
dant asserts that the jury’s rejection of his affirmative
defense of mental disease or defect was not reasonably
supported by the evidence.2 We disagree and, accord-
ingly, affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. The defendant was serving a fifty-five year sen-
tence after a 2008 conviction of felony murder, murder
as an accessory, conspiracy to commit robbery in the
first degree, and two counts of assault in the first degree
as an accessory. Joseph v. Commissioner of Correction,
153 Conn. App. 570, 574, 102 A.3d 714 (2014), cert.
denied, 315 Conn. 911, 106 A.3d 304 (2015). Following
a 2010 incident in which the defendant was beaten by
two fellow inmates at Corrigan-Radgowski Correctional
Center (Corrigan), he was transferred to MacDougall-
Walker Correctional Institution (MacDougall). Two
years later, on July 3, 2012, the defendant was scheduled
to be transferred back to Corrigan. On that day, the
defendant told a correction officer at MacDougall that
he did not want to return to Corrigan and, if he were
returned, ‘‘he was going to assault the officers when
he got there.’’ Initially, in response to this statement, the
defendant remained at MacDougall; later that month,
however, he was transferred to Corrigan.
  Upon his return to Corrigan, the defendant was
placed on high security status, which entailed greater
restrictions on his activity and more frequent searches
of his cell. The defendant informed the unit manager
of his cell pod that he did not want to be at Corrigan
and was displeased about his high security status. The
defendant requested a transfer from Corrigan on August
25, 2012, but that request was denied.
   On September 10, 2012, while touring the defendant’s
cell pod, Warden Scott Erfe and Deputy Warden Ste-
phen Bates stopped on the first floor of the cell pod to
address the inmates about various issues. A number of
inmates, including the defendant, gathered to listen to
Erfe speak. While Erfe was speaking, the defendant
began to pace and loudly state that he did not want to
be at Corrigan, progressively getting louder as he spoke.
In response, Erfe ordered the defendant to return to his
cell and instructed staff to accompany the defendant.
As the staff led the defendant to his cell on the second
floor, he continued to shout that he did not want to be
at Corrigan. When they reached the defendant’s cell,
he shouted something that was perceived as a threat
and Erfe ordered that the defendant be brought to the
restricted housing unit. As the staff led the defendant
back toward the stairs, he broke free of their grasp,
climbed over the railing on the second floor, and
climbed down to the first floor. After landing on the
floor, he approached the officers’ station, where Bates
and Erfe were standing, and resumed shouting, saying
that he would do anything to get out of Corrigan. Bates
exited the officers’ station and, with the help of Captain
Robert Judd, began to lead the defendant away by the
shoulder from the officers’ station. After taking a few
steps, the defendant swung a closed fist at Bates and
struck him on the right side of his face. Judd responded
by using his chemical agent on the defendant, while
Bates tackled the defendant to the floor. As Bates wres-
tled with the defendant, he noticed that the defendant
had a makeshift weapon in his hand, which Bates later
learned was a sharpened toothbrush. As this was hap-
pening, other correction officers quickly rushed over
and subdued the defendant, holding him to the floor.
While the defendant was on the floor, one of the correc-
tion officers retrieved the makeshift weapon from next
to the defendant’s head.
  Beginning with the defendant’s descent from the sec-
ond floor, the entire incident was recorded by the sur-
veillance system. After the defendant was subdued, his
escort to the restricted housing unit was filmed by a
handheld camera. Following the assault, Bates’ cheek
was bleeding and required medical treatment.
    The state charged the defendant with assaulting a
correction officer in violation of § 53a-167c (a). During
the trial, the defendant did not contest the allegation
that he assaulted Bates; instead, he raised the affirma-
tive defense of mental disease or defect. In regard to
this defense, both the defendant and the state offered
testimony from expert witnesses who conducted sepa-
rate competency evaluations of the defendant. The
defendant offered testimony from Andrew Meisler, a
psychologist, who concluded that the defendant
‘‘lacked the capacity to effectively control his behaviors
in accordance with the law’’ at the time of the assault.
In rebuttal, the state offered the testimony of Catherine
Lewis, a psychiatrist, who concluded that, at the time
of the altercation, the defendant was capable of control-
ling his behavior and his actions evinced a deliberate
intent to assault Bates.
   At the conclusion of evidence, the jury found the
defendant guilty of assaulting a correction officer in
violation of § 53a-167c (a). Thereafter, the defendant
filed a motion to set aside the verdict and for a new
trial. In support of his motion, consistent with Meisler’s
testimony, the defendant contended that he had proved,
by a preponderance of the evidence, that he lacked
substantial capacity to control his conduct within the
requirements of the law and, thus, the jury’s verdict was
against the weight of the evidence. The court denied
the motion and, subsequently, sentenced the defendant
to ten years of imprisonment to be served consecutively
to the sentence he already was serving. This appeal
followed.
   On appeal, the defendant claims that the jury’s rejec-
tion of the affirmative defense of mental disease or
defect was not reasonably supported by the evidence.
He claims that the jury improperly disregarded his
expert witness’ conclusion that he lacked the substan-
tial capacity to conform his conduct within the law.
We disagree.
   ‘‘The evaluation of . . . evidence on the issue of
legal insanity is [within] the province of the finder of
fact . . . . We have repeatedly stated that our review
of the conclusions of the trier of fact . . . is limited.
. . . This court will construe the evidence in the light
most favorable to sustaining the trial court’s [judgment]
and will affirm the conclusion of the trier of fact if it
is reasonably supported by the evidence and the logical
inferences drawn therefrom. . . . The probative force
of direct and circumstantial evidence is the same. . . .
The credibility of expert witnesses and the weight to
be given to their testimony and to that of lay witnesses
on the issue of sanity is determined by the trier of fact.’’
(Internal quotation marks omitted.) State v. Campbell,
169 Conn. App. 156, 161, 149 A.3d 1007, cert. denied,
324 Conn. 902, 151 A.3d 1288 (2016).
  ‘‘Credibility must be assessed . . . not by reading
the cold printed record, but by observing firsthand the
witness’ conduct, demeanor and attitude. . . . An
appellate court must defer to the trier of fact’s assess-
ment of credibility because [i]t is the [fact finder] . . .
[who has] an opportunity to observe the demeanor of
the witnesses and the parties; thus [the fact finder] is
best able to judge the credibility of the witnesses and
to draw necessary inferences therefrom. . . . As a
practical matter, it is inappropriate to assess credibility
without having watched a witness testify, because the
demeanor, conduct and other factors are not fully
reflected in the cold, printed record. . . . We, there-
fore, defer to the [trier of fact’s] credibility assessments
. . . .’’ (Internal quotation marks omitted.) State v.
Smith, 183 Conn. App. 54, 61, 191 A.3d 1102, cert.
denied, 330 Conn. 914, 193 A.3d 50 (2018).
   At trial, the jury was confronted with conflicting
expert testimony as to the defendant’s mental capacity
at the time of the incident. On appeal, the defendant
challenges the jury’s decision to credit Lewis’ testimony
over the testimony of Meisler. The defendant claims, in
essence, that the jury was obligated to accept Meisler’s
testimony and, because it failed to do so, it was revers-
ible error. We disagree. Our law is well settled that the
finder of fact is the sole arbiter of witness credibility.
See id. Accordingly, the jury was entitled to accept
or reject the expert testimony presented at trial. The
defendant has not provided us with any basis on which
to overturn the jury’s determination of the credibility
of the expert witnesses.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-167c (a) provides in relevant part: ‘‘A person is
guilty of assault of public safety . . . personnel when, with intent to prevent
a reasonably identifiable . . . employee of the Department of Correction
. . . from performing his or her duties, and while such . . . employee . . .
is acting in the performance of his or her duties . . . (1) such person causes
physical injury to such . . . employee . . . .’’
   2
     The affirmative defense of mental disease or defect is codified under
General Statutes § 53a-13 (a), which provides: ‘‘In any prosecution for an
offense, it shall be an affirmative defense that the defendant, at the time
he committed the proscribed act or acts, lacked substantial capacity, as a
result of mental disease or defect, either to appreciate the wrongfulness of
his conduct or to control his conduct within the requirements of the law.’’